Order unanimously affirmed, with ten dollars costs and disbursements. The bill of particulars to be served within ten days after service of order with notice of entry thereof. No opinion. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ. [See post, pp. 894, 903.] Leann Ficarrotto et al., Appellants, v. Mary McEachern et al., Defendants, and Marvin G. Conn ally, Defendant-Respondent.— Order, so far as appealed from, unanimously affirmed, with twenty dollars costs and disburse*857ments. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.